Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/27/2022 has been entered.
DETAILED ACTION
Response to Amendment
Applicant’s “Amendment” filed on 01/27/2022 has been considered.
Claims 1 and 11 are amended. Claims 1, 5, 7-11, 15, and 17-23 remain pending in this application and an action on the merits follow.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 5, 7-11, 15, and 17-22 are rejected under 35 U.S.C. 103 as being anticipated by U.S. Patent Application Publication No. 2013/0144731 to Baldwin et al., in view of U.S. Patent Application Publication No. 2016/0034876 to Speiser et al., in view of U.S. Patent Application Publication No. 2014/0249947 to Hicks et al., and further in view of International Publication No. WO 0210905 to NIR.
With regard to claims 1 and 11, Baldwin discloses a method implemented on a client device for displaying pricing information, the method comprising: 
generating, by the client device, a graphical user interface configured to provide point of sale (POS) functionality for sales transactions of a sales transaction system using a portable execution environment of the client device, wherein the sales transaction system has a client side including 1) a plurality of client devices located at different locations and including the client device, and ii) a server side including a cloud server device located remotely from the plurality of client devices at a datacenter location (Fig. 4 and Fig. 6 and paragraph 48, a POS terminal 430 is considered as “a server side including a cloud server device” and remote scanners 421, 422 are considered as a plurality of client devices located at different locations. The remote ordering system with a POS interface provides users to make orders using a portable execution environment in the form of the remote scanner); 
receiving, by the client device, first order information for a first sales transaction via the graphical user interface (Fig. 6 and paragraph 48); 

displaying, by the client device, the first total amount due via the graphical user interface (paragraph 48, remote ordering program displayed on a display of remote scanner that include item available for order and waiter may input quantity to that item on the bill. paragraph 50, When the bill is ready, the waiter may activate the transmit button 782 to transmit the bill along with a request for transaction information to a 
receiving, by the client device, second order information for a second sales transaction via the graphical user interface (Fig. 6 and paragraph 48, a second order information can be received from a second group of customer using the remote scanner);
wherein: executable order function code are configured to be executable within iii) a portable execution environment of the cloud server device to configure the cloud server device to generate the first total amount due for the first sale transaction (paragraphs 30 and 43, POS terminal 130 may generate a bill and provision them to remote scanner 120. See also Fig. 1 POS terminal 130 includes logic 135);
the cloud server device executes the copy of the executable order function code located remotely from the client device within the portable execution environment of the cloud server device using the first order information to generate the first total amount due for the first sales transaction (paragraphs 30, 33, 43 and 50, the POS terminal (i.e., server) receives an order and generates a request for transaction information to an remote scanner (i.e., client device));
displaying, by the client device, the second total amount due via the graphical user interface (paragraph 48, remote ordering program displayed on a display of remote scanner that include item available for order and waiter may input quantity to that item on the bill. paragraph 50, When the bill is ready, the waiter may activate the transmit button 782 to transmit the bill along with a request for transaction information to a 
wherein the data package further includes menu information, for the POS functionality, that is configured to be readable within the portable execution environment of the client device, wherein generating the graphical user interface comprises generating the graphical user interface to provide the POS functionality using the portable execution environment of the client device and the menu information (Fig. 6 and paragraphs 48-49, menu information is displayed on the portable scanner via the graphic user interface).
However, Baldwin does not disclose 
wherein respective copies of the executable order function code are located i) remotely from the plurality of client device and accessible by the cloud server device, and ii) locally to each of the plurality of client devices 
[During a second transaction,] determining, by the client device, a second total amount due for the second sales transaction, including executing the copy of the executable order function code located locally to the client device to configure the client device to determine total amounts due for sales transactions and generate the second total amount due for the second sales transaction; 
Wherein: the copies of the executable order function code are configured to be executable within i) portable execution environments of the plurality of client devices to configure the plurality of client devices to generate total amounts due for sales transactions, ii) the portable execution environment 
wherein the method further comprises: receiving, by the client device, a data package that includes the copy of the executable order function code, wherein the copies of the executable order function code are synchronized to be the same executable order function code,
a plurality of client devices located at different franchisee locations and including the client device, and ii) a server side including a cloud server device located remotely from the plurality of client devices at a datacenter location corresponding to a franchisor of the franchisee locations;
synchronizing, between the client device and the cloud server device, the copy of the executable order function code located locally to the client device with the copy of the executable order function code located remotely from the client device.
However, Speiser teaches respective copies of the executable order function code are located i) remotely from the plurality of client device and accessible by the cloud server device, and ii) locally to each of the plurality of client devices; determining, by the client device, a second total amount due for the second sales transaction, including executing the copy of the executable order function code located locally to the client device to configure the client device to determine total amounts due for sales transactions and generate the second total amount due for the second sales transaction, wherein: the copies of the executable order function code are configured to be executable within i) portable execution environments of the plurality of client devices  Reference data synchronization may be the synchronization of reference data that ensures that all client devices 104 have the data they need to work in an offline mode and that any reference data that has been changed by one client is synchronized when the client device 104 comes back online. Examples of reference data that may be synchronized may include items (e.g., inventory items such as names, price, UPC code, modifiers, and/or layouts), orders (e.g., restaurant meal orders), employees (e.g., employee name, PIN, and/or role or permissions), and/or merchant location and location metadata (e.g., merchant name, location, address, tax rate, etc.). When there is a change to any reference data from one client device 104, all other client devices 104 may be notified through a push notification that some reference data was changed, which may trigger a synchronization. Synchronization conflicts may be handled in a last- Examiner notes that order functions includes change/update in menu items or change/update meal orders (i.e., cart management, pricing determination), which can be considered as “respective copies of executable order function code” and synchronization of reference data, such as updating meal order change, between all 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Baldwin to include, respective copies of the executable order function code are located i) remotely from the plurality of client device and accessible by the cloud server device, and ii) locally to each of the plurality of client devices; determining, by the client device, a second total amount due for the second sales transaction, including executing the copy of the executable order function code located locally to the client device to configure the client device to determine total amounts due for sales transactions and generate the second total amount due for the second sales transaction, wherein: the copies of the executable order function code are configured to be executable within i) portable execution environments of the plurality of client devices to configure the plurality of client devices to generate total amounts due for sales transactions, ii) the portable execution environment of the client device to configure the client device to generate the second total amount due for the second sales transaction, wherein the method further comprises: receiving, by the client device, a data package that includes the copy of the executable order function code, wherein the copies of the executable c order function ode are synchronized to be the same executable order function code, as taught in Speiser, in order to provide a platform system and associated methods for mobile and web-based applications to interface with electronic commerce systems (Speiser, paragraph 2).
However, NIR teaches synchronizing, between the client device and the cloud server device, the copy of the executable order function code located locally to the client device with the copy of the executable order function code located remotely from the client device (Extractor/downloader is software program specifically developed offline. Diverse software products typically utilized as Internet applications such as Java, ActiveX, Jscript, VBScript, Java Script among others could be used as tools in the development of extractor/downloader module 342. Module 342 is implemented as a small application that runs as a background process to a browser application on client systems. Extractor/downloader module 342 of Fig. 20 is developed and stored on the server 328 of Fig. 20. Extractor/downloader module 342 of Fig. 20 can be deployed on other computing platforms within the local network (Intranet) of the application service provider or can be deployed on any other server. Copies of the extractor/downloader module 342 of Fig. 20 can be distributed across a set of servers geographically separated in order to provide substantially rapid download to a plurality of client platforms. Copies of the extractor/downloader module 342 of Fig. 20 are transmitted to the clients, installed on the clients' platforms, activated by the client's network browsers, and execute as continuous background processes on the clients' machines during the operational cycle of the network browsers. Referring now to Fig. 22 that illustrates the method employed in the downloading the extractor/downloader module 342 from the server 328 to the client 320. The method also provides optional, periodic, and transparent software updates transmitted from the server 328 of Fig. 20 to the client 320 of Fig. 20. The updates are applied to the operative extractor/downloader modules distributed across a plurality of client platforms within the data network. The application of the updates is essential in order to synchronize the existing program module implemented on the client platforms with the potentially the copy of the executable order function code located remotely from the client device) can be easily transmitted/synchronized and installed on a client platform (i.e., , the copy of the executable order function code located locally to the client device). Examiner notes that Copies of the extractor/downloader module 342 can be distributed/synchronized to a plurality of client platforms, wherein the copies of the extractor/downloader module are transmitted to the clients, installed on the clients' platforms, which is considered as “synchronizing, between the client device and the cloud server device, the copy of the executable order function code located locally to the client device with the copy of the executable order function code located remotely from the client device”, Fig. 20, page 50, lines 27-page 51, lines 9, page 53, lines 29-page 54, lines 18). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the combination of Baldwin and Speiser to include, synchronizing, between the client device and the cloud server device, the copy of the executable order function code located locally to the client device with the copy of the executable order function code located remotely from the client device, as taught in NIR, in order to delivery Information content, application content, and services to the clients operated by potential customers of commercial sites swiftly, reliably and efficiently (NIR, page 2, lines 7-10).  

Furthermore, Hicks teaches a plurality of client devices located at different franchisee locations and including the client device, and ii) a server side including a cloud server device located remotely from the plurality of client devices at a datacenter location corresponding to a franchisor of the franchisee locations (At 16 the executed mobile applications and server software thereof provides for the ability to carry out real-time daily store level inventory management tasks or POS customer transactions, with instantaneous communication to the POS store systems server and ERP system to adjust inventory allocation visible across the retail chain, create purchase orders (PO) and transfer documents, sell product to customers throughout any retail location of the retailer. Examiner notes POS store systems server that manages chain retails stores can be considered as “a cloud server device” that Examiner notes that retail chain stores locations is considered as “franchisee locations”, Fig. 6 and Fig. 7, paragraphs 75 and 88-91). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Baldwin to include, a plurality of client devices located at different franchisee locations and including the client device, and ii) a server side including a cloud server device located remotely from the plurality of client devices at a datacenter location corresponding to a franchisor of the franchisee locations, as taught in Hicks, in order to utilize a store mobile cloud application system for store level real-time inventory management and a fully functioning POS system for customer check-out of merchandise in a retail sales environment (Hicks, paragraph 55).  
claims 5 and 15, the combination of references substantially disclose the claimed invention, however, the combination of references does not disclose the portable execution environment of the plurality of client devices and the portable execution environment of the cloud server device are JavaScript execution environments.
However, Speiser teaches the portable execution environment of the plurality of client devices and the portable execution environment of the cloud server device are JavaScript execution environments (paragraph 63).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the combination of references to include, the portable execution environment of the plurality of client devices and the portable execution environment of the cloud server device are JavaScript execution environments, as taught in Speiser, in order to provide a platform system and associated methods for mobile and web-based applications to interface with electronic commerce systems (Speiser, paragraph 2).
With regard to claims 7 and 17, the combination of references discloses the menu information is configured to be readable within the portable execution environment of the cloud server device and the cloud server device is configured to generate a graphical user interface that provides online ordering (OLO) functionality for the franchisor using the portable execution environment of the cloud server device and the menu information (Hicks, paragraphs 6-7, online shopping e-commerce website can be considered as “a graphical user interface that provides online ordering (OLO) functionality”).
claims 8 and 18, the combination of references discloses the client device performs the second sales transaction without communication with the cloud server device during the second sales transaction (Speiser, paragraphs 34-37, The POS application may work completely offline). 
With regard to claims 9 and 19, the combination of references discloses determining whether a communication connection is available between the client device and the cloud server device for the sales transaction; wherein the client device determines the second total amount due when the communication link is determined to be unavailable for the sales transaction (Speiser, paragraphs 34-37,).
With regard to claims 10 and 20, Baldwin discloses uploading a record of the second sales transaction to the cloud server device (paragraph 31, the POS terminal may receive transaction information from the remote scanner, and transmit a list of purchased items and descriptions to the server).
With regard to claim 21, Baldwin discloses obtaining the first total amount due comprises executing, by the cloud server device, the copy of the executable order function code located remotely from the client device within the portable execution environment of the cloud server device (Fig. 7A, paragraphs 43 and 50). 
With regard to claim 22, the combination of references discloses execution of the copy of the executable order function code located locally to the client device within the portable execution environment of the client device is independent of the execution of the copy of the executable order function code located remotely from the client device within the portable execution environment of the cloud server device (Speiser, paragraphs 34-37). 
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0144731 to Baldwin et al., U.S. Patent Application Publication No. 2016/0034876 to Speiser et al., U.S. Patent Application Publication No. 2014/0249947 to Hicks et al., and International Publication No. WO 0210905 to NIR, and further in view of U.S. Patent Application Publication No. 2014/0019274 to Hardin et al.
With regard to claim 23, the combination of references substantially discloses the claimed invention, however, the combination of references does not disclose the cloud server device further includes catalog information for at least one of products and services associated with a merchant; the data package at the client device is synchronized with the cloud server device to further include the catalog information; the cloud server device is configured to utilize the catalog information of the server device to generate the first total amount due; and5In re Appln. of James B. Kargman et al. Application No. 15/609,700Response to Office Action of October 24, 2017the client device is configured to utilize the catalog information of data package to generate the second total amount due.
However, Hardin teaches the cloud server device further includes catalog information for at least one of products and services associated with a merchant (Fig 5, 6A-6S, paragraph 64-66); the data package at the client device is synchronized with the cloud server device to further include the catalog information (Fig 5, 6A-6S, paragraph 64-66); the cloud server device is configured to utilize the catalog information of the server device to generate the first total amount due (Fig 5, 6A-6S, paragraphs 35, and 64-67); and5In re Appln. of James B. Kargman et al. Application No. 15/609,700Response to Office Action of October 24, 2017the client device is configured to utilize the catalog information of data package to generate the second total amount due (Fig 5, 6A-6S, paragraphs 36, and 64-67).



Response to Arguments
Applicants' arguments filed on 01/27/2022 have been fully considered but they are not fully persuasive especially in light of the new references applied in the rejections. 
Applicants remark that “the combination of references does not discloses synchronizing, between the client device and the cloud server device, the copy of the executable order function code located locally to the client device with the copy of the executable order function code located remotely from the client device”.
Examiner directs Applicants' attention to the office action above.
Conclusion
Please refer to form 892 for cited references.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARIEL J YU/Primary Examiner, Art Unit 3687